DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 April 2021 has been entered.

Response to Amendment
The Amendment filed 9 April 2021 has been entered.  Claims 11-15 and 21 remain pending in the application.  Claims 1-10 and 16-20 were previously withdrawn as being drawn to non-Elected Inventions.  Applicant’s Amendments to the Claims have overcome the Objections previously set forth in the Office Action mailed 11 January 2021. 

Allowable Subject Matter
Claims 12, 13, and 15 are allowed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 14, and 21 are rejected under 35 U.S.C. 103 as obvious over Brannon (2015/0330197), as evidenced by Abe (2015/0126414), Hussain (6,528,157), and Nguyen (2004/0014608) (all cited previously).
Regarding independent claim 11, Brannon discloses A method for fracturing a subterranean formation (abstract “a subterranean formation” and [0055] “stimulation fluids include fracturing fluids”), the method comprising: 
injecting a fracturing fluid ([0055] “fracturing fluids”) into a wellbore through the subterranean formation (e.g., [0006] “Pumping of fracturing fluid into the wellbore usually just extends , thereby creating a fracture network in the subterranean formation ([0065] “Alteration of stress conditions within the formation provides greater complexity to the created fracture network”), the fracturing fluid comprising a proppant ([0059] “the well treatment fluid containing the proppant”) and a plurality of fibers ([0054] “The particulates may also be fibrous”; note also [0054] “mixtures or blends of particulates having differing, but suitable, shapes for use in the disclosed method may further be employed”) having a plurality of defects on a surface of the fibers ([0054] “the acid soluble or acid degradable particulates may have a surface that is substantially roughened or irregular in nature”); and 
However, Brannon fails to specify the concentration of defects/mm; and that the fracturing process is finished by allowing the fracture to close.
Regarding the defects/mm, Brannon discloses the fibrous degradable particulates “have a surface that is substantially roughened or irregular in nature” ([0054]) but does not provide other information that might be used to determine the size of the roughening or irregularities. 
Nevertheless, the reference to Abe provides evidence that fibers in the fracturing art are typically sized on the order of 1-120 µm diameter and 2-30 mm length (abstract and [0020]). 
Furthermore, although Brannon does not specify why the fibrous degradable particulates are desirably “substantially roughened,” the reference to Hussain provides evidence that surface roughening as in Brannon is normally done for the purpose of increasing friction, stating “the coating surface roughens.  The roughened grains do not slide easily.  Thus, this roughness diminishes flow-back” (Col. 6, lines 48-50).
It appears reasonable that, in order for a fiber to be “substantially roughened” as in Brannon, it must have defects at least on the order of magnitude of the diameter, if not smaller.  (If the defects were sparse or large, the fibers would not be “substantially roughened” but rather generally smooth.)  Accordingly, it appears reasonable that a “substantially roughened” fiber of 50 µm diameter and 10 mm might have 1 defect every 50 µm or less, which would be 20 or more defects/mm.  Accordingly, although silent to the defect/mm range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include “wherein the plurality of defects ranges from about 10 defects/mm of fiber length to about 300 defects/mm of fiber length,” in order to provide “substantially roughened” degradable fibers as in Brannon, and thereby increase friction of the fibers (as evidenced by Hussain).  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding “allowing the fracture to close,” Brannon fails to specify that the fracturing process is finished by allowing the fracture to close (upon the proppant as in [0027]). 
Nevertheless, this is the typical and ordinary step taken after any fracturing process in the art and would certainly occur in Brannon’s method as well.  For example, the reference to Nguyen provides evidence of this ordinary closure step, stating “Another subterranean formation treatment is hydraulic fracturing.  In hydraulic fracturing, a viscous treating fluid, referred to in the art as a fracturing fluid, is pumped through a well bore into a subterranean formation or zone to be stimulated at a rate and pressure such that fractures are formed and extended in the subterranean formation or zone.  The viscous fracturing fluid includes particulate material such as graded sand (often referred to as proppant particles) suspended therein which is carried into the fractures.  The proppant particles are deposited in the fractures when the viscous fracturing fluid is broken (reduced to a thin fluid) and recovered.  The proppant particles form packs which function to prevent the formed fractures from closing” ([0006]) and “As will be understood by those skilled in the art, when a fracturing fluid is broken and the particulate proppant material and polymer fibers and strands are deposited in the fractures formed, the fractures close on the proppant material and polymer fibers and strands” ([0030]). 
Therefore, even if it is somehow found that Brannon fails to disclose fracture closure, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include:
“allowing the fracture to close after injecting the fracturing fluid,” in order to finish the fracturing process in line with typical practices in the art.
Regarding claim 14, Brannon discloses wherein the “fibrous” particulates have “a surface that is substantially roughened or irregular in nature” ([0054]).  In order to provide these roughened surfaces on the fibers, Brannon must do so during manufacturing of the fibers.  Therefore, Brannon discloses producing the plurality of defects on the surface of the fiber during a manufacturing process of the plurality of fibers.
Regarding claim 21, Brannon discloses producing hydrocarbons from the subterranean formation into the wellbore ([0007] “wells are often drilled horizontally and then subjected to one or more fracture treatments to stimulate production”).
However, Brannon fails to specify that this production occurs through the proppant pack with the fibers.
Nevertheless, this is the typical and ordinary way production must occur in Brannon.  For example, the reference to Nguyen provides evidence that produced hydrocarbons go through the proppant/fiber pack, stating “The proppant particle packs maintain the fractures open and form conductive channels through which produced fluids can flow to the well bore” ([0006]) and “The polymer fibers and strands mixed with the particulate material function to maintain the particulate material in place during the production of formation fluids through the permeable pack or packs of particulate material and polymer fibers and strands” ([0010]). 
Therefore, even if it is somehow found that Brannon fails to disclose producing through the proppant/fiber pack, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include “producing hydrocarbons from the subterranean formation into the wellbore through a proppant pack including the plurality of fibers,” in order to produce the hydrocarbons in the typical manner in the art.

Response to Arguments
Applicant's arguments filed 9 April 2021 with respect to claims 11 and 14 rejected under 35 USC § 103 over Brannon (as evidenced by Abe, Hussain, and Nguyen) have been fully considered but they are not persuasive. 
In Applicant’s arguments with respect to 10-300 defects/mm of fiber length, Applicant only references Abe [0065], which states “The PGA short fibers according to the present invention may be PGA short fibers obtained by crimping.  In contrast to fibers obtained by spinning and elongation as necessary, PGA short fibers obtained by crimping are short fibers that are, in general, formed by cutting 
Notably, Abe [0065] was not cited by the Office in reference to the defects/mm.  Rather, the Office pointed to Brannon disclosing that the fibrous degradable particulates “have a surface that is substantially roughened or irregular in nature” ([0054]).  The “crimping” referred to in Abe is not a surface modification, but rather a shape modification, and thus this was not considered relevant to Brannon’s disclosure of a “substantially roughened” surface.
Moreover, as in the Office Action, the Office set forth a rationale to provide 10-300 defects/mm: in order to provide “substantially roughened” degradable fibers as in Brannon, and thereby increase friction of the fibers (as evidenced by Hussain).  Nothing stated by Applicant actually addresses this simple, logical rationale to modify Brannon to provide the claimed 10-300 defects/mm of fiber length.
Accordingly, this argument is not persuasive.

Nevertheless, as above, claims 12, 13, and 15 are allowable.  Applicant may consider inserting similar features into the other independent claims (e.g., “after pumping of the fracturing fluid has begun, adding a second fluid to the fracturing fluid to initiate formation of a plurality of defects on the surface of the fibers in situ, wherein the second fluid is an organic solvent”).  However, Applicant should beware raising any 112/Indefiniteness issues, if adding this step to other claims.  Also, it is unclear how the composition claims would be properly Amended in line with these method steps, and thus composition claims 1-10 may simply be canceled and pursued in a Divisional or the like.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674